         Case 2:20-cv-03649-PBT Document 24 Filed 11/25/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                                 Case No. 20-cv-03649-PBT
                     Plaintiff,

v.

JOSEPH T. MASRUD,

                   Defendant.


               MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
       Plaintiff, Polysciences, Inc. (“Polysciences”), hereby moves this Court for leave to file an

Amended Complaint pursuant to Federal Rules of Civil Procedure 15(a)(2) and 20(a)(2).

       The proposed Amended Complaint seeks to add Mathew Griffin (“Griffin”) and Serochem

LLC (“Serochem”) as defendants.         For the reasons demonstrated in the accompanying

Memorandum of Law in Support of this Motion, Polysciences respectfully seeks leave of the Court

to file its proposed Amended Complaint.



Dated: November 25, 2020                             Respectfully submitted,
                                                     FOX ROTHSCHILD LLP
                                                By: /s/ Eric E. Reed
                                                     Eric E. Reed
                                                     2000 Market Street, 20th Floor
                                                     Philadelphia, PA 19103
                                                     (215) 299-2741 - direct
                                                     (215) 299-2150 - fax
                                                     EReed@foxrothschild.com
                                                     Counsel for Plaintiff Polysciences, Inc.
